Citation Nr: 1340665	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  07-35 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The appellant performed active duty for training (ACDUTRA) and inactive duty training with Reserve components (both Army and Air Force) at various times from April 1984 to April 2004.  Various DD (Defense Department) Forms 214 and an NGB (National Guard Bureau) Form 22 confirm some of the dates of ACDUTRA, including from October 15, 1984, to November 30, 1984, and from November 26, 1991, to December 17, 1991.  Also of record are two AF (Air Force) Forms 938, Request and Authorization For Active Duty Training/Active Duty Tour, which reflect that he was called to active duty under Title 10, U.S.C (United States Code) from April 21 to May 9 and from August 19 to 28, 2003.  The AF Forms 938 reflect that his duty status during these periods was "AD Support of Contingency."  The Board deems his duty status during these two duty periods to be ACDUTRA. 

For the purposes of VA entitlement, the term veteran means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2013).  The term "active military, naval, or air service," in turn, includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from myocardial infarction or cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2013).  Because service connection for a disability has not been granted and because the appellant has not performed active military, naval or air service, he has not yet achieved veteran status.  Paulson v. Brown, 7 Vet. App. 466 (1995). 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In February 2013, the Board remanded the appeal for additional development.

The record before the Board consists of the appellant's paper claims files and an electronic file known as Virtual VA.  

The issue of entitlement to service connection for a back disability is addressed in REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A psychiatric disability was not present in service and is not related to service.  


CONCLUSION OF LAW

The criteria for service connection of a psychiatric disability have not been met.  38 U.S.C.A. §§ 101, 106 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the appellant was provided all required notice in letters mailed in March 2005 and January and June 2006.  Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record reflects that the service treatment records (STRs) and service personnel records and the post-service medical evidence identified by the appellant have been obtained.  The Board acknowledges that the "Spring 2005" and July 2005 VA treatment records referenced by the September 2011 VA examiner are not of record.  The September 2011 VA examination record provides a summary of the records, however, including quotations where appropriate, and the Board finds the summary is an adequate substitute for the actual records, particularly because the appellant has not reported the existence of any additional outstanding records which are relevant to the claim, to include records reflecting a diagnosis of posttraumatic stress disorder (PTSD) based on a thorough examination or a link between another psychiatric disorder and service.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Thus, the Board finds the record is adequate to adjudicate the matter.  The appellant was afforded an appropriate VA examination, and probative opinions (i.e. opinions supported by a detailed rationale) have been obtained.  Furthermore, there has been substantial compliance with the Board's remand directives with respect to the issue decided herein.

Accordingly, the Board will address the merits of the appellant's claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training or for disability resulting from injury incurred in or aggravated by inactive duty for training. 
38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The presumption of soundness applies to periods of active duty.  It also applies to periods of active duty for training for which an entrance examination was provided.  See Smith v. Shinseki, 24 Vet.App. 40 (2010) (presumption of soundness does not apply without entrance examination), Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 47478 (1991).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

The appellant contends that the has a psychiatric disability, claimed as PTSD, as a result of several stressors during service, to include serving in the aftermath of a flood in West Virginia in 1985, serving in the Philippines after a natural disaster in 1991, and serving in the aftermath of a plane crash in Pennsylvania.  

The service treatment records are negative for evidence of a psychiatric disability, and service examination records dated in October 1985, March 1987, November 1991, December 1993, September 1995, and May 2000 reveal normal clinical findings for the psychiatric system and negative histories as to depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  Furthermore, February 1998, October 1998, and January 2000 Air Force (AF) Form 895 records reveal the appellant's histories of no current medical problems or medical problems since the previous AF Form 895.  

Service personnel records indicate that the appellant performed ACDUTRA in the Philippines from November 26, 1991, to December 17, 1991.  A record from a former supervisor of the appellant, Major J.H., indicates that the mission was to provide medical care to a small village.  The records also indicate that the appellant was provided a West Virginia emergency service medical for service from November 6, 1985, to November 14, 1985, and that the service was pursuant to the governor's order rather than a federal order.  As such, that service is not ACDUTRA for VA purposes and any diagnoses based on that service cannot be the basis of the award of service connection.    

An October 2003 private treatment record reflects the appellant's history that he was seeking help due to "some depression."  He reported prior treatment for "emotional, mental health, or substance abuse difficulties" but did not provide any details.  The record notes that the appellant was on Clonazepam.  Previous records indicate that the Clonazepam was prescribed for the appellant's restless leg syndrome.  The appellant was diagnosed with trauma as child, history of alcohol abuse, and depression.  A subsequent October 2003 treatment record reflects the appellant's history that he began to drink at age 15 and was already an alcoholic by 18 years old.  

A September 2004 private treatment record reveals diagnoses of posttraumatic stress disorder and depression.  The record does not reveal any symptoms reported by the appellant or what testing was used to determine the diagnoses.  A subsequent September 2004 private treatment record reveals the appellant's history of anxiety and depression.  The appellant reported that, "his life became a mess after he was injured in the mines."  Previous records indicate that the injury in the mines occurred in November 2001.  The appellant was assessed with major depression, in partial remission.  An October 2004 private treatment record indicates that the appellant was admitted for treatment because of confusion, poor memory, and driving on the wrong side of the road.  The records note that the appellant reported a history of PTSD, though the examiner indicated that the appellant did not, "know where his trauma was all about."  After examination, organic mental disease due to psychoactive drugs was diagnosed.  A subsequent October 2004 private treatment record reveals an impression of memory impairment, rule out dementia versus pseudodementia.  The examiner noted that the appellant was on several psychotropic and pain medications which could be interfering with his mentation.  A November 2004 private treatment record reveals diagnoses including change in mental condition, dementia, acute Alzheimer's disease, PTSD, and severe anxiety.  

A December 2004 psychiatric examination report reveals the appellant's history of PTSD from childhood and experiences at Special Forces.  He explained that as a child, he was exposed to violent assaults and death and was able to see dead people often and that these memories have "returned to haunt him."  He added that he had occasional nightmares about his Green Beret experiences and childhood experiences.  After examination, he was diagnosed with provisional PTSD and provisional atypical depressive disorder secondary to pain.  

The appellant was initially seen at VA with a history of mental health symptoms in "Spring 2005."  At that time, the appellant reported a history of mental health symptoms, including sleep difficulties, depressed mood, decreased libido, helplessness, anhedonia, hypervigilance, hyperstartle, nightmares, and flashbacks for the previous two years.  He reported that he performed, "mostly classified duty assignments in Central America" during service, at which time he came under enemy fire.  He denied experiencing any psychiatric symptoms directly related to the duty assignments.  The examiner diagnosed adjustment disorder with anxiety and depression, rule out PTSD, and alcohol dependence in full sustained remission.  The appellant was referred for a PTSD evaluation and medical evaluation.  The appellant was seen on the same date for a medical evaluation, at which time the appellant reported that he served in Nicaragua during the 1980s.  He reported the same symptomatology reported above.  This doctor provided a diagnosis of PTSD but noted that the diagnosis was provisional pending verification of stressors.  The doctor also diagnosed depression.  

An April 2005 VA inpatient record reveals the appellant's history of PTSD and depression.  The appellant reported increasing trouble with nightmares, recurrent intrusive recollections of his time in the service, depressed mood, and irritability over the previous two years.

The record of a May 2005 PTSD evaluation reflects the appellant's history that he worked for 17 years doing classified assignments in Central America with the Green Berets when he was in the Army National Guard.  He reported that he switched to the Air Force Reserve in the 1990s, when he did work in the Philippines as a medic and responded to a plane crash in Pennsylvania.  He explained that although he did not see any combat in the Philippines, he did have a difficult time witnessing the poverty.  He also reported that it was upsetting to perform surgery on a child who had been burned as a baby and had some scar tissue on the left leg and having to do a pelvic exam on a woman with fibroid tumors.  He explained that he had a feeling of helplessness that the problems could have been treated adequately in the United States.  He reported that he was also involved in the recovery of bodies and personal effects of people who died in the plane crash.  He described it as an overwhelming experience that bothered him, explaining that what bothered him "the most" was that it was "no way to die." He reported to the examining doctor that due to injuries sustained in the coal mines, he had to stop working in 2003, which coincided with the onset of his symptomatology.  He also reported a history of heavy drinking from age 16 until approximately 2000.  He denied any past psychiatric history.

The appellant described symptoms of depression, anxiety, and decreased energy, appetite, libido, and motivation.  He reported having constant nightmares though he was not sure of what.  He also reported experiencing sleep difficulties after smelling Clorox bleach and formaldehyde.  The examiner found the appellant's descriptions of his service experiences did not meet criterion A for PTSD and that although the appellant reported some symptoms seemingly consistent with PTSD, the majority of the complaints centered around major depressive disorder.  Thus, the examiner found the appellant did not meet the criteria for PTSD.  The examiner determined that psychological testing revealed scores indicative of over-reporting and likely symptom exaggeration and/or fabrication.  The examiner diagnosed malingering PTSD (provisional) and major depressive disorder with psychotic features.  The examiner reiterated that the appellant's history and symptoms did not meet the criteria for a diagnosis of PTSD, to include because the appellant could provide no documentation to suggest he was in the Special Forces or exposed to an experiences described as upsetting.  The examiner reported that his descriptions of stressors related to helping with a flight crash were also not credible.  The examiner found that although the appellant was likely distressed by some of the experiences during service, there was no evidence to suggest the experiences affected him in terms of PTSD but there was evidence from clinical presentation and psychological testing that the appellant was exaggerating and/or fabricating some distress.  

In July 2005, the appellant had a follow-up session with the doctor who performed the May 2005 PTSD evaluation.  The doctor noted that the appellant was hesitant to engage in therapy where he might talk about childhood trauma because he was afraid it would hurt his claim for service connection for PTSD by invalidating the impact of his reported service stressors.  The doctor added that there, "continued to exist some doubt about the veracity of some of the [appellant's] claims of his specific stressors and whether or not they meet Criterion A for PTSD."  The doctor added that the appellant's symptom reporting was high enough to be unreliable and suggest malingering or a factitious disorder and that the appellant was "clearly motivated" by trying to maintain medical benefits for himself so he can afford medication and medical treatment.  

In July 2005, the appellant reported stressors involving almost drowning while helping trying to rescue a person from swollen waters in the aftermath of the West Virginia flood in November 1985, witnessing swollen and decomposing bodies and injured people in the aftermath of a volcano eruption and flood in the Philippines in December 1991, and seeing body parts while performing a recovery operation after an airplane crash in 1994.  

A December 2005 statement from former nurse colleagues from the Air Force Reserve reports recollections that the appellant would keep to himself, rarely involving himself with other co-workers, and appeared depressed and withdrawn.  The colleagues indicated that when approached, the appellant reported he had a lot on his mind regarding his family.  

In March 2006, the appellant reported that his PTSD began in the fall of 1985, because of service recovering body parts and helping people in the floods affecting West Virginia.  He also reported helping recover bodies and treating victims from a volcano eruption in the Philippines, participating in the retrieval and identification of the remains of those killed in a plane crash in 1994, and other missions which were classified.  

The appellant was admitted for VA inpatient treatment from June 27, 2007, to July 5, 2007.  The records note that the appellant presented with a "very significantly depressed mood."  The appellant reported a history of a recent death of a grandchild.  The discharge diagnoses were PTSD, adjustment reaction with mixed emotion, and depression.  The appellant was hospitalized again from July 30, 2007, to August 6, 2007, for exacerbation of PTSD with panic symptoms and pylonephritis.  A subsequent August 2007 VA treatment record reflects the appellant's history of olfactory hallucinations of the fuel from the airplane crash.  He also reported reliving a night jump when he had to medically treat a man whose lung had been pierced by a tree limb.  He reported that he was medivaced with the man.  Later in August 2007, the appellant reported experiencing nightmares of a near drowning on an operation and nightmares about a training exercise in which he injured his back parachuting on a cold day and another man's chest was punctured with a tree limb, for which the appellant had to call a medivac. 

Subsequently in August 2007, the appellant reported stressors including sorting out human remains after a plane crash in September 1994.  He reported that the bodies were burned and decomposing and the Federal Bureau of Investigation cut the fingers off the hands to identify the remains.  He also reported a stressor involving the 1985 flood, explaining that he lost his footing and fell into flooded waters, almost drowning.  He indicated that another soldier saved him.  

A September 2007 VA treatment record reflects the appellant's history of nightmares related to childhood trauma as well as a mission in Latin America where he feared he might be left behind.  A November 2007 VA treatment record reflects the appellant's history of flashbacks of the plane crash and recovery of victims.  A December 2007 VA treatment record reflects the appellant's history of horrible memories of experiences caring for the dead and wounded while on various active assignments.  PTSD was diagnosed.  A subsequent December 2007 VA treatment record reflects the appellant's history of persistent nightmares of bringing out dead bodies and olfactory hallucinations about smelling/bleach disinfectant associated with that work.  He was assessed with PTSD, military-related, and acute grief reaction related to the end of his marriage.  

In July 2008, the appellant reported his agreement that his PTSD was not due to combat; instead, he believed it was due to his participation in the aftermath of the 1985 flood.  He also reported recurrent nightmares from helping with the plane crash. 

A February 2009 non-VA psychiatric treatment record reflects diagnoses of PTSD and major depressive disorder, currently in remission.  The record notes that the appellant denied flashback symptoms, nightmares, or hypervigilance.  A July 2009 non-VA psychiatric treatment record reveals diagnoses of major depressive disorder in remission and pain disorder in remission

A March 2010 non-VA psychiatric treatment record reveals the appellant's history of treatment for depression and PTSD and indicates that there was also, "a question of bipolar disorder and possibly dependent personality disorder."  The record notes that the appellant was drinking heavily and using opioids, probably in excess, and that he was involved in an altercation or fall in November, at which time he reportedly sustained traumatic brain injury, three nasal bone fractures, and thyroid cartilage injury.  The appellant reported severe PTSD symptoms from childhood as well as "being in Vietnam as a soldier."  The diagnoses included major depressive disorder, recurrent, severe with psychotic features, PTSD, rule out opioid dependence, rule out bipolar disorder, and rule out dependent personality disorder.  The examiner found the appellant did have a dependent personality disorder.  Subsequent records reflect continued treatment for and diagnoses of major depressive disorder and PTSD.    

A September 2011 non-VA psychiatric treatment record reveals the appellant's history of witnessing atrocities in the Ecuadorean revolutionary wars as a child.  The appellant also reported serving as a military medic in the Philippines and Panama.  Regarding PTSD, he reported rumination, intrusive thoughts, nightmares, and flashbacks.  In telling his history, he focused on stories of his childhood, of war, and of a plane crash in which he was a first responder.  He provided graphic details and reported that he often re-lived these events.  The appellant was diagnosed with PTSD and major depressive disorder.  Subsequent records reflect continued treatment and diagnoses of major depressive disorder and PTSD.    

A September 2011 VA examination record begins with the examiner's summary of the appellant's treatment at VA beginning in 2005, noting that although the appellant was diagnosed with malingering PTSD in May 2005 and there was never verification of stressors, subsequent treatment records continued to show a diagnosis of PTSD.  The examiner then noted that the appellant had previously reported numerous stressors from his time in the service, including a drowning experience during a rescue mission for West Virginia flood victims, a traumatic time serving in the Philippines doing disaster relief for flood and volcano eruption, and sorting human remains from an airplane crash in 1994.  The examiner found it "important to note" that in his previous psychological evaluations in "Spring" and May 2005, the appellant did not report a traumatic experience involving the flood in West Virginia or the Philippines disaster relief.  The examiner added that the appellant had reported a variety of potential stressors and had been inconsistent with what caused his potential PTSD symptomatology.  The examiner noted that the appellant reported PTSD from childhood and service experiences in December 2004 but denied childhood trauma during the "Spring" and May 2005 evaluations and that when asked about it again during the follow-up from the May 2005 evaluation, admitted that he did not want to discuss it because it might impact his claim.  

The examiner noted that service medical records reflected negative histories as to psychiatric concerns in 1987, 1991, 2000, and 2002 and that several letters from service commanders praised the appellant's exemplary service and his ability to perform his job without question.  The examiner reported that a thorough review of the claims file and service records indicated that the appellant had "no problems whatsoever" for the 20 years he served related to mental health concerns, instead apparently performing all duties, "above and beyond what would be expected of normal personnel, as he was praised numerous times."  

The examiner noted that the appellant had previously provided inconsistent reports on numerous occasions regarding the potential traumatic Criterion A stressors and the history of symptomatology, to include what caused the symptomatology and the frequency and duration of the symptoms.  The examiner added that during the current examination, the appellant again provided information that was inconsistent with that provided in previous reports.  The examiner indicated that review of the record indicated that the earliest histories of psychiatric symptomatology dated the onset to 2003, at which time he had been injured and lost his job in the coal mines.  The examiner noted that the appellant had specifically denied any history of psychiatric symptoms before 2003 in numerous evaluations.  

During examination, the appellant reported a normal, albeit poor, childhood, with good relationships with his family and no exposure to traumatic stressors in childhood.  The examiner noted this history was inconsistent with previous histories of a traumatic childhood.  The appellant reported that he began drinking alcohol at age 17, though he drank "very little."  He denied any substance abuse or abuse during his childhood.  When asked about service, he reported numerous activations, particularly after he had become a nurse.  When asked about deployments, he reported that he went to the Philippines for 21 days in the late 1980s.  He explained that although he was there after a volcano eruption, he specifically worked as a medic in an aid station helping people with minor injuries and performing minor surgical procedures.  He denied doing any specific triage work related to the volcano eruption and denied anything that might have been potentially frightening or traumatic while deployed to the Philippines.  The examiner noted that this was inconsistent with previous histories that the deployment to the Philippines was traumatic.  When asked about stressors, the appellant reported the West Virginia flood and the plane crash in 1992.  He explained that when in West Virginia, he lost footing and fell into the water and had to be rescued by a colleague in a helicopter.  He denied any medical treatment and stated that it did not cause any physical problems though he sometimes had nightmares about it.  He reported a history of symptoms since the flood in 1985.  With regard to the plane crash, he reported retrieving the remains of people that died in the crash.  He reported that he carried small plastic bags of human flesh and broken bones which had maggots.  He also reported that there was a horrible smell from jet fuel and decomposing bodies and that he saw bodies turned inside out.  He added that he had olfactory hallucinations of the smell and that he would hear the cracking of bones from when the FBI cut off fingers for identification purposes.  The examiner found the appellant's report of the incidents following the plane crash seemed implausible because the appellant was focused on the grotesque aspects and not his reactions at the time.  The examiner added that the appellant's reports of the event during the examination seemed exaggerated and more grotesque than previously reported.  The examiner found the appellant was not consistent in his report of potential Criterion A stressors.  The examiner added that the appellant denied any work in Central America, though he had consistently reported such missions in 2005.  Furthermore, the examiner found the appellant's history of symptoms beginning in 1985 was contradicted by the service record which reflected exemplary performance with no evidence of inability to perform his job or mental health symptoms.  

When asked about substance abuse, the appellant reported a long history of use.  He indicated that he stopped drinking in November 2008, after he was physically assaulted.  He reported that after the assault, he was in a coma for three weeks and that he had a metal plate in his face.  When asked about the assault, the appellant reported he had no memory of the event or anyone telling him about the event.  He reported that he "woke up in the hospital."  The examiner found the potential head injury was a probable reason for the appellant's poor memory and inability to report certain facts to the examiner.  

At the time of examination, the appellant reported nightmares about his experiences in the service, notably the flood and plane crash.  He reported having nightmares about the flood prior to the plane crash in 1992.  The examiner found the appellant was reporting symptoms since 1985, though the examiner noted that this history was not corroborated by the medical records or military records.  The appellant reported that he was "too preoccupied to be bothered by" the symptoms and that he hid the symptoms.  The appellant reported that after his injury in 2003, he felt detached from his surroundings.  He also reported irritability and nightmares.  He added that he was not able to function as a nurse anymore because of the nightmares.  However, when asked, the appellant was unable to report any specific reason why nightmares would interfere with his ability to work as a nurse.  The examiner indicated that the appellant did not spontaneously report any PTSD symptomatology, including hyperarousal or anxiety, and actually denied some symptoms of anxiety.  The examiner reported that the only anxiety symptom that the appellant reported was getting nervous about driving.  The appellant explained that he had previous episodes of blacking out when driving and that he was nervous when driving because he worried about blacking out.  The appellant then stated that driving made him nervous because he would remember carrying remains to refrigerated vans.  The appellant did endorse numerous symptoms of depression.  Psychometric testing revealed catastrophic level of depression symptomatology on the Beck Depression Inventory II, which was extremely severe even for inpatients, and which was indicative of symptom exaggeration for outpatients.  The examiner added that the reported symptoms of depression during the clinical interview were not at the levels shown on testing and that it appeared the appellant was exaggerating symptomatology.  Psychometric testing also revealed catastrophic levels of symptoms on the Brief Symptom Inventory II, with the appellant endorsing 52/54 items.  The examiner indicated that the appellant's lowest subscale on that test was actually depression, which was not "at all" consistent with the results of the Beck Depression Inventory.  The examiner found the report pattern indicated over-reporting of symptoms and symptom exaggeration and noted that the appellant provided an inconsistent symptomatic history on the test compared to what he reported on interview.  The appellant also scored "well above" the established cutoff for PTSD among veterans on the Mississippi Scale for Combat-Related PTSD.  The examiner added that the score was extremely high given that the appellant was not reporting anxiety symptoms during clinical review.  The examiner found the appellant's reports were consistent with symptom over-reporting and exaggerating.  The examiner made the same finding with respect to the Impact of Event Scale-Revised, noting the appellant endorsed 21/22 items related to the airplane crash, which corresponded to the event bothering him "extremely" over the past week, which was "entirely inconsistent" with the appellant's reports during clinical interview when he reported no symptoms of PTSD other than nightmares, which he reported occurred approximately every four to six weeks.  In contrast, the examiner noted the appellant reported almost-daily PTSD symptoms on the Impact of Event Scale-Revised test.  Overall, the examiner found the psychometric testing reports were entirely inconsistent with the appellant's symptom presentation during clinical interview.  The examiner found the appellant was symptom over-reporting and exaggerating almost all symptomatology on all measures.  The examiner found this was consistent with the pattern of somebody who is trying to feign or malinger symptoms of a specific disorder.  

The examiner determined that although the appellant reported two events that were potential traumatic stressors for PTSD, it did not appear the stressors were credible or met Criterion A for the appellant at the time.  The examiner explained that the appellant had provided several different inconsistent reports regarding the stressors, again noting that the appellant had no problematic concerns during service, though he currently reported symptoms since the 1985 flood, and had focused on the grotesque aspects of the plane crash without appearing to have any immediate or initial reactions to the event.  The examiner found no indication in the medical record that the plane crash caused him high levels of stress at the time of the recovery efforts.  Thus, the examiner found the appellant did not meet Criterion A for PTSD because the appellant had provided inconsistent reports, was not a credible reporter, and did not appear to be bothered by the experiences at the time of the experience.  The examiner further noted that the appellant did not report the full spectrum of symptoms needed to establish a diagnosis of PTSD.  The examiner noted that the appellant specifically denied most PTSD symptoms in clinical interview, other than nightmares which he reported having once every four to six weeks.  The examiner further noted that the appellant reported high levels of PTSD symptomatology on psychometric testing, which was usually indicative of somebody trying to overexaggerate or feign mental health symptoms.  Based on the objective testing and the appellant's overall symptoms presentation, the examiner found the appellant did not meet the criteria for PTSD even if given the benefit of the doubt regarding his stressors.  The examiner added that the appellant specifically denied hyperarousal or symptoms of anxiety during clinical interview.  

The examiner diagnosed major depressive disorder, not related to military experiences, and alcohol dependence in full sustained remission, not related to military experiences.  The examiner found the appellant had a long history of a depressive disorder but found it was less likely than not related to service.  The examiner noted that the appellant previously reported the symptoms began in 2003 after the workplace injury which forced him to stop working.  The examiner indicated that there was no history or documentation in his chart that indicated any mental health concerns in the military and that the record indicated that the appellant was an exemplary serviceman with no problems functioning in all roles in the military.  The examiner found none of the appellant's current mental health concerns were related to his military experiences.  

Analysis

Service connection is not warranted for PTSD.  Although the record includes diagnoses of PTSD, the diagnosing medical professionals did not relate the diagnosis to a specific service-related stressor or otherwise provide an explanation as to how the appellant met the criteria for PTSD.  As such, the Board finds the diagnoses have limited probative value.  Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  In contrast, the Board finds the May 2005 VA medical professional and September 2011 VA examiner's determinations that the appellant does not have PTSD are highly probative as each medical professional provided a detailed explanation for why the criteria for PTSD were not met.  The Board finds the probative value of the May 2005 and September 2011 reports indicating that the criteria for PTSD have not been met outweigh the probative value of the other evidence supporting the presence of PTSD, particularly because, as noted by the September 2011 examiner, the appellant has provided inconsistent and, at times, contradictory, accounts of the stressors reportedly associated with PTSD symptoms, to include the contradictory accounts of whether he experienced stressors in Central America and contradictory accounts as to the nature of his experience in the Philippines (i.e. performing trauma triage versus performing medical duties in a small village unaffected by the natural disaster).  As such, the Board finds that PTSD is not currently present and has not been present at any time during the period of the claim. 

Service connection is also not warranted for a psychiatric disability other than PTSD.  The probative evidence reveals diagnoses including major depressive disorder.  However, the probative evidence does not support a finding that the disorder originated during service, was aggravated during service, or is otherwise related to service.  

Initially, the Board finds the preponderance of the evidence shows that the psychiatric disability did not begin during active service and was not aggravated during active service.  The service treatment and examination records reflect no findings or histories indicative of a psychiatric disorder, and the first history of psychiatric symptoms dates to October 2003 when the appellant was still in the Reserve but not performing active duty or active duty for training.  The appellant has competently reported symptoms during and since service, to include during and since the flood in 1985 and the plane crash in the 1990s.  The appellant has provided inconsistent histories as to the date of onset of the symptoms, however, initially reporting onset in 2003, after he lost his civilian job due to an injury.  The Board finds the initially provided histories of an onset of symptoms in 2003 are most probative, as they are consistent with the service examination records, which consistently reveal negative histories of psychiatric symptoms.  Thus, the Board finds the current histories of symptoms in the 1980s and 1990s are not probative.  The Board finds the histories of symptoms since October 2003 are probative, particularly as they are consistent with the initial histories provided by the appellant and the statement provided by the appellant's former Reserve colleagues.  The probative evidence does not suggest that the psychiatric symptoms began or were aggravated during a period of active duty or active duty for training, however.  Rather, the evidence indicates that the symptoms began in October 2003, when the appellant was in civilian status, and the record indicates that the appellant did not perform any subsequent ACDUTRA which could aggravate the symptoms.  Furthermore, even assuming the symptoms began in November 2001, concurrent with the workplace injury, the evidence does not suggest that an aggravation during the subsequent periods of active service.  There is no such medical evidence, and the appellant has not alleged an aggravation of his psychiatric disability during any such service.  

The preponderance of the evidence also shows that the psychiatric disability was not caused by active service.  A VA examiner has provided a probative opinion that the psychiatric disability was not related to service, to include the reported stressors involving the Philippines service and plane crash in Pennsylvania.  There is no contrary medical opinion of record.  

Although the appellant might believe that he has a psychiatric disorder due to service and he has received training as a nurse, there is no indication that he possesses the expertise to render a psychiatric diagnosis.  In any event, the Board finds the appellant's statements are less probative than the September 2011 VA examiner's determination because the September 2011 VA examiner provided a rationale for the opinion and the rationale was consistent with the medical record.  In contrast, as discussed above, the appellant has not provided a credible history of symptoms during and since service, and his statements are self serving.  Accordingly, the Board finds the psychiatric disability is not related to active service.   

Finally, service connection is not warranted for drug or alcohol abuse/dependence.  Although the evidence includes histories of alcohol dependence, to include during service, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.301(a) (2013).  Substance abuse may only be service connected if the substance abuse was acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).   

Accordingly, service connection is not warranted.  In arriving at the decision to deny the claim, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

Service connection for a psychiatric disability is denied.  


REMAND

With respect to the back disability claim, an addendum opinion should be requested from the examiner who performed the June 2013 VA examination to determine whether the back disability was aggravated during service and to provide a sufficient rationale for the determination that the condition was not related to service.    

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the claim, to include the medical records associated with the reported laminectomy in 2006.

2.  Then, the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be provided to and reviewed by the VA examiner who performed the June 2013 examination of the appellant's back.  The examiner should be requested to provide an addendum stating an opinion as to whether it is at least as likely as not (50 percent or better probability) that the low back disorder is related to any period of active duty for training or an injury during a period of inactive duty for training, including whether the disability was caused by in-service parachute jumps.

A rationale should be provided for any opinion expressed, with discussion of the competent evidence that the appellant performed parachute jumps during service and complained of back pain during service.  The examiner is informed that the appellant's current history of injury during the 1988 jump is not credible.  If the physician is unable to provide any required opinion, he or she should explain why.

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the claim of entitlement to service connection for a back disability.  If the benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


